DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 3 is objected to because of the following informalities:  at line 4 of claim 3, “shell, when” should apparently read –shell, and when--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 3 of claim 4, it is unclear if “a first point on the outer wall” is the same as or different than “a first point on the outer wall” recited at line 2.
At line 4 of claim 4, it is unclear if “a second point on…the outer wall” is the same as or different than “a second point on the outer wall” recited at line 2.  
Claim 4 at line 4 also recites ““a second point on…the inner wall” which is indefinite as there is no prior mention of a first point on the inner wall.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weisenburgh, II et al. (U.S. Pub. No. 2006/0247678).  Regarding claim 1, Weisenburgh, II et al. (hereinafter Weisenburgh) discloses a chamber configured to enclose a fetus within an interior space of the chamber (Fig. 2-1, 2-5, 6-12 and 6-13; configured to allow a hand of a surgeon and thus configured of a size to enclose a fetus; Fig. 2-1 and 2-3 shows “closure” at upper end and Fig. 2-5 shows “closure” at lower end; also see [0202]), the chamber comprising: an outer wall 208 that defines an outer boundary of the interior space (Fig. 2-5 and 6-13); an inner wall 210 that extends from the outer wall 208 into the interior space such that the inner wall 210 partially defines both a first portion of the interior space (portion above dashed line in reproduction below) and a second portion of the interior space (portion below dashed line in reproduction below); a clamp 601 positioned within the second portion (Fig. 6-13 and [0289] and [0290]), the clamp movable in a direction from one of the outer wall and the inner wall toward the other of the outer wall and the inner wall (clamp 601 can be moved towards outer/inner walls and away therefrom during insertion/removal of clamp 601 [0297]); and an actuator (“handle with an actuator” [0290]) operably coupled to the clamp 601 such that movement of the actuator handle moves the clamp in the direction ([0290] and [0297]).
[AltContent: textbox ([img-media_image1.png])][AltContent: textbox ()]



[AltContent: connector]


Regarding claim 2, the chamber includes a first shell 662 having the outer wall 208, the inner wall 210, and the clamp 601 (Fig. 6-13 and 2-1), and the chamber further includes a second shell 680 that cooperates with the first shell 662 to at least partially define the interior space [0297], the chamber configured such that the second shell 680 is movable with respect to the first shell 662 from a first position to a second position [0297], such that in the first position the chamber is in an open configuration (second shell 680 detached from first shell 662), and in the second position the chamber is in a closed configuration (second shell 680 attached to first shell 662 [0297] and Fig. 6-13).  Regarding claim 3, when the chamber is in the open configuration the first shell 662 and the second shell 680 cooperatively define an opening into the interior space (as shown in Fig. 6-13), the opening defines a first distance measured from a portion of the first shell to a portion of the second shell (denoted by double ended arrow below), when the chamber is in the closed configuration the opening defines a second distance measured from the portion of the first shell to the portion of the second shell, and the second distance is less than the first distance as that second distance would be when the two are attached [0297].
[AltContent: textbox ([img-media_image2.png])]
[AltContent: arrow]



Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 7-15, while the prior art teaches a chamber configured to enclose a fetus within an interior space of the chamber, the chamber comprising: an outer wall that defines an outer boundary of the interior space; an inner wall  that extends from the outer wall into the interior space such that the inner wall  partially defines both a first portion of the interior space and a second portion of the interior space; a clamp positioned within the second portion, the clamp movable in a direction from one of the outer wall and the inner wall toward the other of the outer wall and the inner wall; and an actuator operably coupled to the clamp such that movement of the actuator handle moves the clamp in the direction, the prior art of record does not teach or fairly suggest a system configured to provide oxygen to a fetus, the system comprising: a cart including a housing that defines a housing interior space; a first fluid circuit including a source of a liquid, a pump configured to move the liquid from the source to the chamber, the pump further configured to move the liquid from the chamber to a reservoir; and a second fluid circuit including an oxygenator configured to transfer oxygen to the fetus; wherein the system defines a first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791